                         Case 2:20-cv-02274-RFB-NJK Document 42
                                                             41 Filed 06/17/21
                                                                      06/16/21 Page 1 of 3
                                                                                         4




                     1   Kirsten A. Milton, State Bar No. 14401
                         JACKSON LEWIS P.C.
                     2   300 S. Fourth Street, Suite 900
                         Las Vegas, Nevada 89101
                     3   Telephone: (702) 921-2460
                         Facsimile: (702) 921-2461
                     4   kirsten.milton@jacksonlewis.com

                     5   Melisa H. Panagakos (pro hac vice)
                         JACKSON LEWIS P.C.
                     6   950 17th Street
                         Suite 2600
                     7   Denver, CO 80202
                         Telephone: (303) 892-0404
                     8   Facsimile: (303) 921-2461
                         melisa.panagakos@jacksonlewis.com
                     9
                10       Attorneys for Defendant Landry’s Inc.

                11
                                                       UNITED STATES DISTRICT COURT
                12
                                                            DISTRICT OF NEVADA
                13
                         RITA LEGER, individually,                          Case No. 2:20-cv-02274-RFB-NJK
                14       RAYMOND ALLEN, individually,
                         DIYANA VALKANOVA, individually;                    ORDER GRANTING
                15       CHRISTINE CHENH, individually;                     DEFENDANT’S MOTION FOR
                         ANTHONY DICH, individually;                        EXTENSION OF TIME TO FILE
                16       FELICIDAD RITER, individually and on behalf        RESPONSE TO PLAINTIFFS’ NOTICE
                         of other members of the general public similarly
                         situated,                                          OF MOTION AND MOTION SEEKING
                17                                                          LEAVE TO FILE A SECOND AMENDED
                18                       Plaintiffs,                        COMPLAINT

                19               v.                                         (First Request)

                20       LANDRY’S INC. d/b/a GOLDEN NUGGET,
                         and DOES 1 through 25,
                21
                                        Defendant.
                22
                23              Defendant GNLV, LLC d/b/a Golden Nugget Las Vegas Hotel and Casino (incorrectly

                24       identified as “Landry’s Inc. dba Golden Nugget”) (“Defendant”) by and through its counsel,

                25       Jackson Lewis P.C., requests an additional two weeks, through and including June 30, 2021, to file

                26       its Response to Plaintiffs’ Notice of Motion and Motion Seeking Leave to File a Second Amended

                27       Complaint (ECF No. 39), which was filed with the Court on June 2, 2021.

                28              In support of this Motion, Defendant states as follows:

Jackson Lewis P.C.
    Las Vegas
                         Case 2:20-cv-02274-RFB-NJK Document 42
                                                             41 Filed 06/17/21
                                                                      06/16/21 Page 2 of 3
                                                                                         4




                     1          1.      On June 2, 2021, Plaintiffs filed a Notice of Motion and Motion Seeking Leave to

                     2   File a Second Amended Complaint (the “Motion”) (ECF No. 39) and attached a Proposed Class

                     3   Action Second Amended Complaint (the “Proposed Second Amended Complaint”) (ECF No. 39-

                     4   1).

                     5          2.      Pursuant to Local Rule 7-2(b), Defendant’s response to Plaintiffs’ Motion is

                     6   currently due on June 16, 2021.

                     7          3.      Since the filing of Plaintiffs’ Motion (ECF No. 39), the parties have conferred and

                     8   reached an agreement in principle to allow Plaintiffs to file a Third Amended Complaint removing

                     9   Plaintiffs’ currently proposed Sixth through Ninth Causes of Action and maintaining Plaintiffs’

                10       First through Fifth Causes of Action as plead in their current Proposed Second Amended Complaint

                11       (ECF No. 39-1). Such an agreement would effectively moot Plaintiffs’ current Motion (ECF No.

                12       39).

                13              4.      Therefore, Kirsten Milton, counsel for Defendant, offered to prepare a Stipulation

                14       Allowing Plaintiffs to File a Third Amended Complaint and asked Plaintiffs’ counsel, Burke Huber,

                15       to provide a copy of the proposed Third Amended Complaint that Plaintiffs proposed attaching to

                16       the Stipulation for Defendant’s review.

                17              5.      Mr. Huber told Defense counsel he needed until Friday, June 18, 2021 to prepare a

                18       draft of the proposed Third Amended Complaint.

                19              6.      Because Defendant’s response to Plaintiffs’ Motion (ECF No. 39) is currently due

                20       on June 16, 2021, Ms. Milton proposed the parties file a stipulation asking the Court to moot

                21       Plaintiffs’ Motion (ECF No. 39) and allowing the parties until June 23, 2021 to file a Stipulation

                22       Allowing Plaintiffs to File a Third Amended Complaint.

                23              7.      Ms. Milton then sent Mr. Huber a draft stipulation for his review and approval.

                24              8.      Unfortunately, despite Defendant’s repeated attempts to reach Mr. Huber, as of the

                25       filing of this Motion, Ms. Milton has not heard back from Mr. Huber.

                26              9.      Based on Plaintiffs’ prior representations, Defendant is hopeful it will ultimately not

                27       need to file a response to Plaintiffs’ Motion (ECF No. 39), and that the parties will be able to file a

                28       stipulation consistent with the above. However, Defendant is also mindful of the Local Rules

Jackson Lewis P.C.
                                                                           2
    Las Vegas
                         Case 2:20-cv-02274-RFB-NJK Document 42
                                                             41 Filed 06/17/21
                                                                      06/16/21 Page 3 of 3
                                                                                         4




                     1   Practice for the United States District Court for the District of Nevada and cannot ignore its

                     2   obligations to those rules and the Court.

                     3          10.     Therefore, Defendant files the current Motion seeking an additional two weeks,

                     4   through and including June 30, 2021, to file its response to Plaintiffs’ Motion (ECF No. 39).

                     5          11.     This Motion is sought in good faith and not for the purpose of delay.

                     6          12.     This is the first request for an extension by Defendant.

                     7          Dated this 16th day of June, 2021.

                     8                                                        JACKSON LEWIS P.C.

                     9                                                           /s/ Kirsten A. Milton
                                                                              Kirsten A. Milton, State Bar No. 14401
                10                                                            300 S. Fourth Street, Suite 900
                11                                                            Las Vegas, Nevada 89101
                                                                              Telephone: (702) 921-2460
                12
                                                                              Melisa H. Panagakos (pro hac vice)
                13                                                            950 17th Street
                                                                              Suite 2600
                14                                                            Denver, CO 80202
                15
                                                                              Attorneys for Defendant
                16
                17
                            IT IS SO ORDERED.
                18
                19          Dated: June 17, 2021

                20                                           _________________________
                                                             United States Magistrate Judge
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                          3
    Las Vegas
